DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 02/16/2022.
Claims 1-30 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 63/149904 under 35 U.S.C. 119(e) is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statement filed 04/29/2022 has been received, considered as indicated, and placed on record in the file.

Claim Interpretation 
parallelized computational resources – [pages 25-26] Examples of message parsing, message generation, and order functionality for the Market Gateways that can be deployed on massively parallelized computational resources such as an FPGA and produce streams of normalized market data fields are described in the above-referenced and incorporated US Patent Nos. 7,921,046 and 8,762,249 as well as US Patent No. 10,037,568, the entire disclosure of which is incorporated herein by reference. The cited patents do not find support for the structural element  “parallelized computational resources” and can be considered prior art since the present application does not claim priority to the cited patents. Thus, parallelized computational resources are broadly interpreted any generic computational resource such as processors, software applications, FPGAs, ASICs, or GPUs all of which are run in parallel. The label “parallelized” is non-functional descriptive matter and does not impose any specific structure. The phrase “operate in parallel” or similar phrasing merely means that the functions can be performed on any apparatus where concurrency of tasks are executed simultaneously. 

Claim Objections
The claims are objected to because of the following minor informalities: 
Claims 1 and 30 read “wherein the marketing making strategies include at least two members of the group consisting ot (1) basic market making, (2) joining market making, and (3) bettering market making” should be corrected to “wherein the marketing making strategies include at least two members of the group consisting of (1) basic market making, (2) joining market making, and (3) bettering market making”.
Appropriate correction is required.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "Disclosed herein are automated trading engine embodiments that operate on market data and re-engineer trading logic to operate on computational resources that are capable of providing highly parallelized and pipelined processing operations to improve tick to trade latency.”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “Disclosed herein”. Correction is required.  See MPEP § 608.01(b).

Specification
The specification is objected to because of the following minor informalities: 
The Cross-Reference and Priority Claim to Related Patent Applications section should be completed with related application numbers.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of market making trading strategy without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus, and independent claim 30 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “implement a plurality of market making strategies, wherein the marketing making strategies include at least two members of the group consisting ot (1) basic market making, (2) joining market making, and (3) bettering market making; 	receive (1) streaming underlying market data, the underlying market data pertaining to a plurality of financial instruments underlying a plurality of  derivatives, (2) streaming derivatives market data, the derivatives market data comprising pricing pertaining to the derivatives, (3) a plurality of pricing parameters pertaining to the derivatives, and (4) a plurality of configuration parameters for operational control of the market making strategies; and 	generate a plurality of quotes for one or more of the derivatives in accordance with the market making strategies based on a plurality of conditions applied to the streaming underlying market data, the streaming derivatives market data, the pricing parameters, and the configuration parameters, wherein the generated quotes are for transmission to one or more derivatives trading venues”. 

Claim 30 comprises inter alia the functions or steps of “receiving streaming underlying market data, the underlying market data pertaining to a plurality of financial instruments underlying a plurality of derivatives; 
	receiving streaming derivatives market data, the derivatives market data comprising pricing pertaining to the derivatives; 
	receiving a plurality of pricing parameters pertaining to the derivatives; 
	receiving a plurality of configuration parameters for operational control of a market making; and 
	implementing a plurality of market making strategies to generate a plurality of quotes for one or more of the derivatives based on a plurality of conditions applied to the streaming underlying market data, the streaming derivatives market data, the pricing parameters, and the configuration parameters, wherein the generated quotes are for transmission to one or more derivatives trading venues, and wherein the market making strategies include at least two members  of the group consisting ot (1) basic market making, (2) joining market making, and (3) bettering market making”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Market making trading strategy is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a parallelized computational resources. However, the use of these additional elements claimed at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [page 25-26] “Examples of message parsing, message generation, and order functionality for the Market Gateways that can be deployed on massively parallelized computational resources such as an FPGA and produce streams of normalized market data fields”) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-29, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Claim Interpretation – “Adapted to”, “Adapted for” “Capable of”, “Sufficient to”, “FOR” doing something, “TO do something”
Claim limitations that employ phrases of the type “Adapted to”, “Adapted for” “Capable of”, “Sufficient to” are typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. Additionally, claims which use the phrases of the type “FOR” doing something or “TO” do something does not positively recited that the functional limit is actually performed or has been performed, but only that function may occur (future tense). [see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation and 2111.04 ]. Claim 7 contains the use of “capable of” which is merely a statement of intended use. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-27, 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singla (PGPub Document No. 20070294157) in view of Kauffman (U.S. Patent No. 7707091).
As per claim 1, Singla teaches an apparatus for market making at low latency ([Abstract, lines 1-3] [0130]), the apparatus comprising:	a processor having parallelized computational resources that implement a plurality of market making strategies ([Abstract, lines 1-3] [0130] “An auto-quote server is similar to a black box trading engine. The auto-quote server operates to automatically generate firm quotes to buy or sell a particular financial instrument at the behest of a "market maker"; wherein a "market maker" is a person or entity which quotes a buy and/or sell price in a financial instrument hoping to make a profit on the "tum" or the bid/offer spread…”);	wherein the processor is configured to receive (1) streaming underlying market data, the underlying market data pertaining to a plurality of financial instruments underlying a plurality of derivatives ([0014-0015] [0019] [claims 85 and 86]), (2) streaming derivatives market data, the derivatives market data comprising pricing pertaining to the derivatives ([0014-0015] [0019] [claims 85 and 86]), (3) a plurality of pricing parameters pertaining to the derivatives  ([Figure 2(s), element 200] [0012] [0070] [0107] “… Computational modules 702 and 704 are configured to receive the option characteristics data from message 260 and other pricing parameters, namely a, r and n so that it can perform the computations necessary for formulas… “ [claims 85 and 86]), and (4) a plurality of configuration parameters for operational control of the market making strategies ([0007] “… Another parameter to be included in the trading of options, not directly related to the option but to the market …” [0012] [0073] [0136]); and	wherein the parallelized computational resources are configured to generate a plurality of quotes ([0130] [claims 21, 25, 54, 113, and 124]) for one or more of the derivatives in accordance with the market making strategies based on a plurality of conditions applied to the streaming underlying market data , the streaming derivatives market data, the pricing parameters, and the configuration parameters, wherein the generated quotes are for transmission to one or more derivatives trading venues ([0014] “As further background, the inventors note that, in an attempt to promptly deliver financial information to interested parties such as traders, a variety of market data platforms have been developed for the purpose of ostensible "real time" delivery of streaming bid, offer, and trade information for financial instruments to traders”).

Singla does not explicitly teach the use of different market making strategies, though one skilled in the art could infer that various market making strategies would be used.

Kauffman teaches with a plurality of  the market making strategies for derivatives (see [column 5, lines 31-46] [column 10, lines 3-23] [column 11, lines 26-33]  The phrase “wherein the marketing making strategies include at least two members of the group consisting ot (1) basic market making, (2) joining market making, and (3) bettering market making  is a non-function description of a market making strategy and not functional of structural claim limits)

It would have been obvious to one of ordinary skill in the art at the time of filing to include a plurality of market making strategies for derivatives as taught by Kauffman with the parallel/pipelined financial architecture of Singla as disclosed for computing options pricing the result would provide the advantage of the agent-based strategies with a wider range of investments allows the investor to incorporate learning on the part of dealers and investors, as well as to investigate dynamics, which otherwise may not be amenable to existing analytical techniques.. Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Singla teaches the apparatus of claim 1, wherein the parallelized computational resources comprise a plurality of logic resources that operate in parallel with each other to implement the market making strategies, wherein the logic resources implement different portions of the market making strategies ([0025-0030] [0066] [0071]).

As per claim 3, 
The limits of this claim are non-functional descriptions of “market making strategies” and not functional or structural claim limits. 

As per claim 4, 
The limits of this claim are non-functional descriptions of “market making strategies” and not functional or structural claim limits. 

As per claim 5, 
The limits of this claim are non-functional descriptions of “market making strategies” and not functional or structural claim limits. 

As per claim 6, 
The limits of this claim are non-functional descriptions of “market making strategies” and not functional or structural claim limits. 

As per claim 7, 
Singla teaches the apparatus of claim 2, wherein the market making strategies are capable of applying different pricing strategies to different sides of the generated quotes (buy or sell [0007] [0129-0130] “An auto-quote server is similar to a black box trading engine. The auto-quote server operates to automatically generate firm quotes to buy or sell a particular financial instrument at the behest of a "market maker"; wherein a "market maker" is a person or entity which quotes a buy and/or sell price in a financial instrument hoping to make a profit on the "tum" or the bid/offer spread…” Note that the phrase “capable of applying different pricing strategies to different sides of the generated quotes” is not a positive recitation of a functional claim limit.).

As per claim 8, 
Singla does not teach the claim limits. 

Kauffman teaches the apparatus of claim 7, wherein the logic resources are further configured to adjust the best bid price or the best offer price for a generated quote of a subject derivative to be a defined number of tick size increments outside a subject exclusion boundary if a market making strategy would have otherwise blocked generation of the quote for having pricing that falls within the subject exclusion boundary ([column 13, lines 49-64] [column 18, lines 23-28]).

As per claim 9, 
Singla teaches the apparatus of claim 1, wherein the processor is further configured to control which of the market making strategies are used to generate quotes based on a plurality of criteria .

As per claim 10, 
Singla teaches the apparatus of claim 9, wherein the criteria include derivative-specific criteria ([0007] “… Another parameter to be included in the trading of options, not directly related to the option but to the market …” [0012] [0073] [0136]).

As per claim 11, 
Singla teaches the apparatus of claim 9, wherein the criteria include trading venue-specific criteria ([0007] “… Another parameter to be included in the trading of options, not directly related to the option but to the market …” [0012] [0073] [0136]).

As per claim 12, 
Singla teaches the apparatus of claim 2, wherein the streaming underlying market data includes a plurality of new events for the financial instruments underlying the derivatives, wherein the logic resources are configured to compute theoretical fair prices for derivatives impacted by the new events at a rate that supports a tick to trade latency less than 1 microsecond ([Figure 2(a), elements 206 and 208] [Figure 6(a), element 622] [Figure 6(c), element 624] [Figure 7, element 706] [0023-0030] Note that the phrase “at a rate that supports a tick to trade latency less than 1 microsecond” is a statement of intended result and a matter of design choice and a functional or structural claim limit.), and wherein the generated quotes are based on the computed theoretical fair prices ([0130] [claims 21, 25, 54, 113, and 124]).

As per claim 13, 
Singla teaches the apparatus of claim 12, wherein the logic resources include a plurality of parallel logic instances that compute the theoretical fair prices for derivatives impacted by the new events in parallel ([Figure 2(a), elements 206 and 208] [Figure 6(a), element 622] [Figure 6(c), element 624] [Figure 7, element 706] [0023-0030] Note that the phrase “at a rate that supports a tick to trade latency less than 1 microsecond” is a statement of intended result and a matter of design choice and a functional or structural claim limit.).

As per claim 14, 
Singla teaches the apparatus of claim 12, wherein each parallel logic instance computes a theoretical fair price for a subject derivative impacted by a new event based on (1) first data within the streaming underlying market data that pertains to the financial instrument underlying the subject derivative, (2) second data within the streaming pricing parameters that pertains to the subject derivative, and (3) third data within the received configuration parameters that pertain to the subject derivative  ([Figure 2(a), elements 206 and 208] [Figure 6(a), element 622] [Figure 6(c), element 624] [Figure 7, element 706] [0023-0030]).

As per claim 15, 
Singla does not teach the claim limits.

Kauffman teaches the apparatus of claim 12, wherein the market making strategies include joining market making and/or bettering market making (The phrase “wherein the market making strategies include joining market making and/or bettering market making” is a non-function description of a market making strategy and not functional of structural claim limits), and wherein the computed theoretical fair prices define exclusion boundaries that govern conditions for decisions to generate joining and/or bettering quotes ([column 4, lines 1-4] [Figure 6] [column 13, lines 49-64] [column 18, lines 23-28]).

As per claim 16, 
Singla does not teach the claim limits.

Kauffman teaches the apparatus of claim 15, wherein the market making strategies include bettering market making  (The phrase “wherein the market making strategies include bettering market making” is a non-function description of a market making strategy and not functional of structural claim limits), wherein the configuration parameters include parameters that define a number of tick size increments by which the generated bettering quotes will better an existing quote, and wherein the logic resources include logic that defines conditions for the bettering market making strategy to adjust pricing for the generated quotes by the defined number of tick size increments ([column 4, lines 1-11] [Figures 6-8] [column 13, lines 49-64] [column 18, lines 23-28] “… The present invention investigates decimalization (the reduction of the minimum quote increment or tick-size to and the market's effectiveness at  performing price discovery under different proportions of parasitic strategies. Our results indicate that a move towards decimalization may have a significant negative impact on price discovery in the presence of parasitic strategies, and perhaps slightly impede it in a non-parasitic market…”).

As per claim 17, 
Singla does not teach the claim limits.

Kauffman teaches the apparatus of claim 12, wherein the market making strategies include basic market making (The phrase “wherein the market making strategies include basic market making” is a non-function description of a market making strategy and not functional of structural claim limits), and wherein the computed theoretical fair prices define best bid and offer (BBO) pricing for a plurality of the generated quotes in combination with defined offsets for the generated quotes to establish minimum spreads for the generated quotes ([Figures 9, “Spread”] [column 18, lines 58-64] [column 18, lines 23-28]).

As per claim 18, 
Singla does not teach the claim limits.

Kauffman teaches the apparatus of claim 2, wherein the market making strategies include joining market making (The phrase “wherein the market making strategies include joining market making” is a non-function description of a market making strategy and not functional of structural claim limits), wherein the logic resources are configured to generate a quote for a subject derivative that matches pricing for an existing market quote for the subject derivative if the pricing for the existing market quote does not fall within an exclusion boundary for the subject derivative as defined by the logic resources, and wherein the logic resources are further configured to define the exclusion boundary for the subject derivative based on a generation of theoretical fair prices for the subject derivative ([Figures 9, “Spread”] [column 18, lines 58-64] [column 18, lines 23-28]).

As per claim 19, 
Singla does not teach the claim limits.

Kauffman teaches the apparatus of claim 2, wherein the market making strategies include joining market making (The phrase “wherein the market making strategies include joining market making” is a non-function description of a market making strategy and not functional of structural claim limits), wherein the logic resources are configured to cancel an existing quote for a quoted derivative if updated current pricing for the quoted derivative as reflected in the streaming derivatives market data falls within an exclusion boundary for the subject derivative as defined by the logic resources, and wherein the logic resources are further configured to define the exclusion boundary for the quoted derivative based on a generation of theoretical fair prices for the quoted derivative ([column 4, lines 1-11] [Figures 6-8] [column 13, lines 49-64]“… The present invention investigates decimalization (the reduction of the minimum quote increment or tick-size to and the market's effectiveness at  performing price discovery under different proportions of parasitic strategies. Our results indicate that a move towards decimalization may have a significant negative impact on price discovery in the presence of parasitic strategies, and perhaps slightly impede it in a non-parasitic market…” [column 15, lines 1-4] “…Investors decide whether they consider a purchase or sale of the security beneficial to them (by comparing their knowledge of the true value with the current market quotes), and, if so, they execute a trade at the best available price”).

As per claim 20, 
Singla does not teach the claim limits.

Kauffman teaches the apparatus of claim 2, wherein the market making strategies include bettering market making (The phrase “wherein the market making strategies include bettering market making” is a non-function description of a market making strategy and not functional of structural claim limits), wherein the logic resources are configured to generate a quote for a subject derivative that betters pricing for an existing market quote for the subject derivative by a defined number of tick size increments if the bettered pricing for the existing market quote does not fall within an exclusion boundary for the subject derivative as defined by the logic resources, and wherein the logic resources are further configured to define the exclusion boundary for the subject derivative based on a generation of theoretical fair prices for the subject derivative ([column 4, lines 1-11] [Figures 6-8] [column 13, lines 49-64]“… The present invention investigates decimalization (the reduction of the minimum quote increment or tick-size to and the market's effectiveness at  performing price discovery under different proportions of parasitic strategies. Our results indicate that a move towards decimalization may have a significant negative impact on price discovery in the presence of parasitic strategies, and perhaps slightly impede it in a non-parasitic market…” [column 15, lines 1-4] “…Investors decide whether they consider a purchase or sale of the security beneficial to them (by comparing their knowledge of the true value with the current market quotes), and, if so, they execute a trade at the best available price”).

As per claim 21, 
Singla does not teach the claim limits.

Kauffman teaches the apparatus of claim 2, wherein the market making strategies include bettering market making (The phrase “wherein the market making strategies include bettering market making” is a non-function description of a market making strategy and not functional of structural claim limits), wherein the logic resources are configured to cancel an existing quote for a quoted derivative if updated current pricing for the quoted derivative as reflected in the streaming derivatives market data falls within an exclusion boundary for the subject derivative as defined by the logic resources, and wherein the logic resources are further configured to define the exclusion boundary for the quoted derivative based on a generation of theoretical fair prices for the quoted derivative.
 ([column 4, lines 1-11] [Figures 6-8] [column 13, lines 49-64]“… The present invention investigates decimalization (the reduction of the minimum quote increment or tick-size to and the market's effectiveness at  performing price discovery under different proportions of parasitic strategies. Our results indicate that a move towards decimalization may have a significant negative impact on price discovery in the presence of parasitic strategies, and perhaps slightly impede it in a non-parasitic market…” [column 15, lines 1-4] “…Investors decide whether they consider a purchase or sale of the security beneficial to them (by comparing their knowledge of the true value with the current market quotes), and, if so, they execute a trade at the best available price” [column 6, lines 66-67] [column 9, lines 1-12] “predicted price”)

As per claim 22, 
Singla teaches the apparatus of claim 2 further comprising a quoting boundary memory that is configured to store data defining exclusion boundaries for a plurality of derivatives ([0096] [0101]).

As per claim 23, 
Singla does not teach the claim limits.

Kauffman teaches the apparatus of claim 22, wherein the market making strategies include joining market making (The phrase “wherein the market making strategies include joining market making” is a non-function description of a market making strategy and not functional of structural claim limits), wherein the logic resources are further configured to generate a quote for a subject derivative with pricing that matches a new market quote for the subject derivative from the streaming derivatives market data if the new market quote has pricing that falls outside the exclusion boundary in the quoting boundary memory for the subject derivative ([column 4, lines 1-11] [Figures 6-8] [column 13, lines 49-64]“… The present invention investigates decimalization (the reduction of the minimum quote increment or tick-size to and the market's effectiveness at  performing price discovery under different proportions of parasitic strategies. Our results indicate that a move towards decimalization may have a significant negative impact on price discovery in the presence of parasitic strategies, and perhaps slightly impede it in a non-parasitic market…” [column 15, lines 1-4] “…Investors decide whether they consider a purchase or sale of the security beneficial to them (by comparing their knowledge of the true value with the current market quotes), and, if so, they execute a trade at the best available price” [column 19, lines 6-14] [column 25, lines13-17] “outside the spread”).

As per claim 24, 
Singla does not teach the claim limits.

Kauffman teaches the apparatus of claim 22, wherein the market making strategies include bettering market making (The phrase “wherein the market making strategies include bettering market making” is a non-function description of a market making strategy and not functional of structural claim limits), wherein the logic resources are further configured to generate a quote for a subject derivative with pricing that betters a new market quote for the subject derivative from the streaming derivatives market data by a defined number of tick size increments if the bettered new market quote has pricing that falls outside the exclusion boundary in the quoting boundary memory for the subject derivative ([column 4, lines 1-11] [Figures 6-8] [column 13, lines 49-64]“… The present invention investigates decimalization (the reduction of the minimum quote increment or tick-size to and the market's effectiveness at  performing price discovery under different proportions of parasitic strategies. Our results indicate that a move towards decimalization may have a significant negative impact on price discovery in the presence of parasitic strategies, and perhaps slightly impede it in a non-parasitic market…” [column 15, lines 1-4] “…Investors decide whether they consider a purchase or sale of the security beneficial to them (by comparing their knowledge of the true value with the current market quotes), and, if so, they execute a trade at the best available price” [column 20, lines 24-36] “better price”).

As per claim 25, 
Singla teaches the apparatus of claim 1, wherein the processor comprises a field programmable gate array (FPGA), and wherein the parallelized computational resources are implemented as a hardware logic engine on the FPGA ([0023] [0117]).

As per claim 26, 
Singla teaches the apparatus of claim 1, wherein the processor comprises an application-specific integrated circuit (ASIC), and wherein the parallelized computational resources are implemented as a hardware logic engine on the ASIC  ([0023] [0117]).

As per claim 27, 
Singla teaches the apparatus of claim 1, wherein the processor comprises a graphics processing unit (GPU), and wherein the parallelized computational resources are implemented on the GPU ([0023] [0117]).

As per claim 29, 
Singla teaches the apparatus of claim 1, wherein the generated quotes include single-sided quotes and/or double-sided quotes ([0010] [0130 “The auto-quote server operates to automatically generate firm quotes to buy or sell a particular financial instrument at the behest of a "market maker"; wherein a "market maker" is a person or entity which quotes a buy 
and/or sell price in a financial instrument hoping to make a profit on the "tum" or the bid/offer spread …”).

As per claim 30, Singla teaches a method ([Title] [claims 14-26])
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.



Claims 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singla (PGPub Document No. 20070294157) Singla (PGPub Document No. 20070294157) in further view of Kauffman (U.S. Patent No. 7707091)in view of Bahramshahry (PGPub Document No. 20200026564).
As per claim 28, 
Singla does not teach the claim limits.

Bahramshahry teaches the apparatus of claim 1, wherein the parallelized computational resources are further configured to analyze a plurality of the generated quotes in parallel to prioritize the quotes for scheduled transmission to a trading venue ([Figure 36, elements 3110 and 3625] [0210-0211] “queued” “priority”).

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the  use of the deterministic scheduler and work discovery of Bahramshahry with the parallel/pipelined financial architecture of Singla is disclosed for computing options pricing the result would improve the extendibility and maintainability criteria to free resources for high priority items. Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        

08/14/2022